ON APPELLANTS’ MOTION FOR REHEARING
Earlier in this term we dismissed this appeal because the transcript failed affirmatively to disclose that we had jurisdiction. *958Appellants later filed a supplemental transcript from which, in connection with the original transcript, it now appears that we do have jurisdiction. Appellants have moved for rehearing and that we set aside our former order dismissing the appeal. The motion is well taken. Our former order is set aside and the appeal reinstated.
This is a suit brought by contractor for balance claimed due under a home repair agreement. The suit was brought by the appellee-contractor against appellants. The petition alleges that an agreement was entered into by and between appellants and appellee whereby appellee would furnish the necessary materials and labor for the repair of a house owned by appellants, according to the contract-agreement for which the appellee was to receive the sum of $2,-130.00. It was further alleged that appellee had been paid the sum of $1,000.00, thus leaving a balance due appellee in the sum of $1,130.00, no part of which has been paid even though appellants were often requested to do so.
Appellants by their written answer alleged that they had paid to appellee the sum of $1,000.00 as agreed upon and that upon completion of their remodeling and repair work, as agreed upon by the parties, they were willing and able to pay the balance of the agreed price.
The case was submitted to a jury on four special issues which in summary inquired of them: (1) whether the appellee-contractor had completed the work as agreed upon by the parties, to which they answered yes, (2) whether the appellee-contractor had performed the work in a good and workmanlike manner, to which they answered that he had not, (3) whether the appellants agreed to pay appellee a balance due of $1,130.00 in monthly installments, to which they answered they had, and (4) which inquired into attorney’s fees. Thereafter appellants filed a motion for judgment upon the findings of the jury. There is no order of the trial court shown in the record disposing of appellants’ motion. However, the trial court having proceeded to render judgment for the appellee on the findings of the jury, in effect, overruled appellants’ motion for judgment.
Appellants by their appeal bring one point of error by which they complain that the trial court erred in overruling appellants’ motion for judgment because the jury finding that appellee failed to do the work in “good and workmanlike manner” precludes recovery of the full contract award. The case is before us without a statement of facts and therefore every reasonable presumption consistent with the record will be indulged in favor of the correctness of the judgment. First National Life Insurance Co. v. Herring, 318 S.W.2d 119 (Tex.Civ.App., Waco, 1958, n. w. h.), and cases cited therein; Thomas v. International Harvester Co., 325 S.W.2d 832 (Tex.Civ.App., San Antonio, 1959, writ ref., n. r. e.); 3 Tex. Jur.2d, pp. 646, 647 and secs. 392, 393.
The jury found that the contractor-appel-lee had completed the work as agreed upon by the parties. This finding of the jury stands before this court unchallenged.
It is elementary that the pleadings delineate the issues to be tried in any case. A. B. Lewis Company v. Robinson, 339 S.W.2d 731, 735 (Tex.Civ.App., Houston, 1960, n. w. h.); Safety Casualty Co. v. Teets, 195 S.W.2d 769 (Tex.Civ.App., Beaumont, 1946, writ ref.); Dean v. Maxwell, 173 S.W.2d 246, 249 (Tex.Civ.App., Eastland, 1943, n. w. h.); Ellzey v. Allen, 172 S.W.2d 703, 706 (Tex.Civ.App., Amarillo, 1943, writ dism.) ; 57 Tex.Jur.2d, p. 156, sec. 482; South Plains Ready-Mix, Inc. v. McDermett, 278 S.W.2d 575, 577 (Tex.Civ.App., Amarillo, 1954, n. w. h.) ; 33 Tex.Jur.2d, p. 573, sec. 70; 52 Tex.Jur.2d, p. 258, sec. 53; 45 Tex.Jur.2d, p. 363, sec. 5. Here, the parties joined issue on only one disputed fact, i. e., whether or not the work was done according to the contract as agreed upon by the parties. The jury’s answer to Special Issue No. 1 resolved that dispute in favor of appellee which, under the pleadings in the case, entitled appellee to judgment. Inasmuch as inquiry in Special Issue No. 2 *959was not raised by the pleadings as the basis for an offset or to support a claim for failure of consideration, we believe that Special Issue No. 2 was immaterial and that the trial court was correct in obviously disregarding it in entering judgment. 57 Tex.Jur.2d, p. 89, sec. 451; T. A. Manning & Sons, Inc. v. Ken-Tex Oil Corporation, 418 S.W.2d 324 (Tex.Civ.App., Austin, 1967, writ ref., n. r. e.); C & R Transport, Inc. v. Campbell, 406 S.W.2d 191, 194 (Tex.Sup., 1966); First American Life Insurance Company v. Slaughter, 400 S.W.2d 590, 594 (Tex.Civ.App., Houston, 1966, writ ref., n. r. e.); Home Ins. Co. v. Scott, 152 S.W. 2d 413 (Tex.Civ.App., El Paso, 1941, writ dism.); Chance v. Warlick, 145 S.W.2d 283 (Tex.Civ.App., Ft. Worth, 1940, dism., judg. cor.) ; DeWalt v. Universal Film Exchanges, Inc., 132 S.W.2d 421 (Tex.Civ.App., Galveston, 1939, dism., judg. cor.); Texas & N. O. R. Co. v. Harris, 101 S.W. 2d 640 (Tex.Civ.App., El Paso, 1937, writ dism.); Robichaux v. Bordages, 48 S.W.2d 698 (Tex.Civ.App., Beaumont, 1932, writ ref.); American Nat. Ins. Co. v. Villegas, 32 S.W.2d 1109 (Tex.Civ.App., El Paso, 1930, n. w. h.) ; 57 Tex.Jur.2d, p. 272, sec. 547.
Moreover, while the trial court submitted the defensive issue of “good and workmanlike manner”, which, under the record before us, has no support in the pleadings, there was no corollary damage issue submitted. Further, an examination of the record failed to disclose any request by the appellants of an issue on damages. Under Rule 279, T.R.C.P., such a failure to request is deemed a waiver of such issue and therefore cannot be considered as a matter of contention on appeal. See Yellow Cab Company v. Smith, 381 S.W.2d 197 (Tex.Civ.App., Waco, 1964, writ ref., n. r. e.).
For the reasons stated, the judgment of the trial court is affirmed.